     Case 2:19-cv-01151-JAD-EJY Document 83 Filed 11/13/20 Page 1 of 1




 1                                UNITED STATES DISTRICT COURT
 2                                     DISTRICT OF NEVADA
 3                                               ***
 4    BAYVIEW LOAN SERVICING, LLC,                          Case No. 2:19-cv-01151-JAD-EJY
 5                  Plaintiff,
                                                                        ORDER
 6          v.
 7    NORTH AMERICAN TITLE INSURANCE
      COMPANY, DOES I through X; and ROE
 8    CORPORATIONS I through X,
 9                  Defendants.
10

11          Before the Court is North American Title Insurance Company’s (“NATIC”) Motion to Seal
12   Response to Motion to Claw Back Documents. ECF No. 70. No response to this Motion was
13   filed. A review of NATIC’s Motion demonstrate it meets the requirements of Kamakana v. City &
14   Cnty of Honolulu for sealing the unredacted version of NATIC’s response to Plaintiff’s Motion to
15   Claw Back Documents. 447 F.3d 1172. 1179-80 (9th Cir. 2006).
16          Accordingly, IT IS HEREBY ORDERED that North American Title Insurance Company’s
17   Motion to Seal Response to Motion to Claw Back Documents (ECF No. 70) is GRANTED.
18          IT IS FURTHER ORDERED that North American Title Insurance Company’s sealed
19   Response to Motion to Claw Back Documents (ECF No. 69) shall remain sealed.
20          Dated this 13th day of November, 2020
21

22

23                                              ELAYNA J. YOUCHAH
                                                UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28
                                                    1
